                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------ :x
 KASHMIR GILL,
                                                                 Case No. 1:19-
                   Plaintiff,                                    cv-04216 (ILG) (PK)

                           v.

 JUS BROADCASTING CORP.;
 JUS PUNJABI, LLC; JUS ONE, CORP.;
 JUS BROADCASTING CORP PVT LTD;
 and PENNY SANDHU,

                   Defendants.
 -----------------------------------------------------------:x
                            DEFENDANTS' LEGAL MEMORANDUM
                           IN OPPOSITION TO PLAINTIFF'S MOTION
                           TO DISQUALIFY DEFENDANTS' COUNSEL


                                                          PAUL BATISTA, P.C.
                                                          Attorney for Defendants Jus Broadcasting Corp.,
                                                              Jus Punjabi, LLC, Jus One, Corp.,
                                                              Jus Broadcasting Corp PVT Ltd., and
                                                              Penny Sandhu
                                                          26 Broadway, Suite 1900
                                                          New York, New York 10004
                                                          (212) 980-0070 (T)
                                                          (212) 344-7677 (F)
                                                          (631) 377-0111 (C)
                                                          Batista007@aol.com




Dated: New York, New York
       September 6, 2019
                                              Table of Contents



Preliminary Statement ....................................................................................... 1

Factual and Procedural Background ...................................................................... 1

Argument ..................................................................................................... 2
         I.      No Basis Exists for Disqualification of Defense Counsel ........................... 2
        II.      In the Alternative, Special Counsel Can Be Appointed to Examine
                 Defense Counsel In the Event Further Proceedings in the Action
                 Suggest He Should Be Questioned at a Later Date at
                 Deposition or Trial ........................................................................ 6
Conclusion .................................................................................................... 6




                                                       (i)
                                            Table of Authorities



Hempstead Video, Inc. v. Inc. Vil!. of Valley Stream, 409 F. 3d 127 (2d Cir. 2016) .............. .4
Jose Luis Pelaez, Inc. v. McGraw Hill, 366 F.Supp. 3d 567 (S.D.N.Y. 2019) ..................... .4
S&S Hotel Ventures Limited Partnership v. 777 S.H Corp, 69 N.Y.2d 437,
 515 N.Y.S.2d 735, 508 N.E.2d 647 (1987) ............................................................ 2

United States v. Prevezon Holdings, Ltd., 839 F.3d 227 (2d Cir. 2016) ............................. .4

Statutes and Rules
18 U.S.C. §§ 1961 et. seq ................................................................................... 3
22 NYCRR Part 1200 ....................................................................................... 5




                                                      (ii)
                                  Preliminary Statement

              Defendants Jus Broadcasting Corp., Jus Punjabi, LLC, Jus One, Corp., Jus

Broadcasting Corp PVT Ltd (collectively, the "Jus Punjabi entities" and "Jus Punjabi") and

Penny Sandhu submit this memorandum in opposition to the motion of plaintiff Kashmir

Gill to disqualify Paul Batista, the attorney-of-record to all defendants.

                          Factual and Procedural Background

              The full factual and procedural background germane to this motion is set

forth in the accompanying declarations of Mr. Batista ("Batista Deel.") and Ms. Sandhu

("Sandhu Deel."), both dated September 6, 2019.

              In the interest of brevity, we will not repeat or summarize the background

facts. Instead, we will tum to an explanation of the reasons why the motion should be

denied.
                                          Argument

                                               I.

                  NO BASIS EXISTS FOR THE DISQUALIFICATION
                             OF DEFENSE COUNSEL

A.      The General Standards

               In its central decision on attorney disqualification under the applicable rules

in New York, the New York Court of Appeals, in S & S Hotel Ventures Limited Partnership

v. 777 S.H Corp., 69 N.Y. 2d 437, 515 N.Y.S.2d 735, 508 N.E.2d 647 (1987), made clear

several determinative points. First, disqualification is a drastic remedy since parties should,

as a matter of general principle, remain free to select and keep counsel of their choice.

               Second, the mere fact that a lawyer knows an opposing party - even in cases

when the lawyer has once provided legal services to the opposing party in a completely

unrelated matter - is never dispositive, particularly where, as here, those other legal

services had nothing to do with the action from which the disqualification dispute arises.

               Third, even in cases where the lawyer might conceivably be called as a

witness either for his or her own client - the so-called "witness-advocate" standard - the

lawyer's potential testimony should relate to material, substantial, and necessary evidence

in the case at issue.

               Fourth, the client's clearly expressed preference for the lawyer of his, her or

its choice should be given substantial weight.

               Fifth, to the extent any legitimate basis for disqualification might exist,

prophylactic, less drastic measures, such as the use of interim substitute or additional



                                              2
counsel to examine and cross-examine the challenged lawyer, should be explored in order

to avoid the sweeping negative impact to the client of total disqualification.

B.     Disqualification As a Drastic and Rare Remedy

              The facts in S&S Hotel Ventures illustrate that disqualification of litigating

counsel is rare indeed and is not even remotely justified here. In fact, the challenged

attorneys directly negotiated the lease transaction that was the core issue in the litigation,

and yet the New York Court of Appeals expressly condoned their role as litigating counsel.

As the Court emphasized in S&S Hotel Ventures:

                             Disqualification of a lawyer during litigation implicates
              . . . the substantive rights of the litigants. Disqualification denies a
              party's right to representation by the attorney of its choice .... The
              right to counsel of choice ... is a valued right and any restrictions
              must be carefully scrutinized . . . . [I]n the context of an ongoing
              lawsuit, disqualification . . . can stall and derail the proceedings,
              redounding to the strategic advantage of one party over another. [S&S
              Hotel Ventures, 69 N.Y. 2d at 443, 515 N.Y.S.2d at 738].

C.     The Lack of "Necessity" in Defense Counsel's Testimony

             Also important is that nothing in plaintiffs disqualification motion even

remotely suggests that Mr. Batista's testimony is "necessary" for purposes of determining

any claim presented by plaintiff in his 192-paragraph Complaint (see Batista Deel., Exhibit

1), which is grounded almost exclusively on the bogus claims by plaintiff under the

Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. §§ 1961 et seq.

As the New York Court of Appeals stressed:

                    Testimony may be relevant and even highly useful but still not
             necessary. A finding of necessity takes into account such factors as
             the significance of the matters, weight of the testimony, and
             availability of other evidence. [See S&S Hotel Ventures, 515 N.Y.S.
             2d at 740.]

                                             3
              More recently, the New York Court of Appeals decision in S&S Hotel

Ventures was applied, as it consistently has been, in Jose Luis Pelaez, Inc. v. McGraw-Hill

Global Education Holdings LLC, 366 F. Supp. 567 (S.D.N.Y. 1999), to deny a motion for

disqualification for the reasons articulated by S&S Hotel Ventures and earlier in this

memorandum.

              The factual events at issue in Pelaez presented a situation in which the

challenged law firm whose disqualification was sought hired an executive of McGraw-

Hill, the party seeking disqualification. Equally important, that former executive of

McGraw-Hill was hired by the challenged law firm precisely for the purpose of

"consult[ing] on litigation against McGraw-Hill," including the events at issue in the

litigation itself. Palaez, 366 F. Supp.3d at 569.

              Judge Wood in Palaez denied the motion for disqualification on grounds that

explicitly echoed the New York standards identified in S&S Hotel Ventures and an element

not expressly mentioned in S&S Hotel Ventures - the concepts of integrity and taint that

are not even suggested in plaintiff Gill's papers. As Judge Wood in Palaez expressed it:

                     The authority of federal courts to disqualify attorneys derives
             from their inherent powers to preserve the adversary process. United
             States v. Prevezon Holdings, Ltd., 879 F.3d 227, 241 (2d Cir.
             2016) .... Accordingly, "decisions on disqualification motions often
             benefit from guidance offered by ... state disciplinary rules, [but]
             such rules merely provide general guidance and not every violation of
             a disciplinary rule will necessarily lead to disqualification."
             Hempstead [Video, Inc. v. Inc. Vil!. of Valley Stream, 409 F.3d 127
             (2d Cir. 2005).] In deciding whether to disqualify an attorney, the
             court must balance "'a client's right freely to choose his counsel'
             against 'the need to maintain the highest standards of the profession."'
             Id. [See Pelaez, 366 F.3d Supp. at 571.]



                                              4
               The Gill disqualification motion utterly ignores the most important

factor. As Judge Wood wrote, "In this Circuit, disqualification is called for only

where an attorney's conduct taints the underlying trial." Id. (internal quotation

marks and citations omitted).

              At no point does the Gill motion suggest that defense counsel's

continued role would "taint" the underlying trial. Even though the Pelaez litigation

involved a former employee of the party moving for disqualification and her "side-

switching," Judge Wood determined there was no basis for disqualification. See also

Matthews v. LeBoeuf, Lamb, Greene & MacRae, 902 F. Supp. 26 (S.D.N.Y. 1995)

(holding that a lawyer's knowledge of allegedly confidential information did not

give him an unfair advantage where the information would be obtained through

discovery); United States Football League v. National Football League, 605 F.

Supp. 1448, 1464 ("Only information that would give the attorney an unfair

advantage that will taint the trial should be a sufficient basis to disqualify that

attorney.")

              Another key factor is the expressed preference of the client of the

attorney whose disqualification is sought. In this case, the preference for Mr. Batista

by Ms. Sandhu and the other Jus Punjabi defendants could not be more clearly

expressed. See generally the Sandhu Deel.

              Even in cases relying on the so-called "witness-advocate" standard,

the client's preference is a vital factor, as the Second Department's recent decision




                                              5
in Greenberg v. Grace Plaza Nursing, 174 A.O. 3d 510, 103 N.Y.S. 3d 559 (2d

Dept. 2019), underscores.

                                           II.

   IN THE ALTERNATIVE, SPECIAL COUNSEL CAN BE APPOINTED
     TO EXAMINE DEFENSE COUNSEL IN THE EVENT FURTHER
      PROCEEDINGS IN THE ACTION SUGGEST HE SHOULD BE
     QUESTIONED AT A LATER DATE AT DEPOSITION OR TRIAL

               While it is not even remotely probable that Mr. Batista's testimony at

deposition or trial could ever be considered germane or useful - and certainly it

could never be regarded as "necessary" (see S&S Hotel Ventures) - there are, of

course, less drastic measures that could be taken than disqualification. Most obvious

is the fact that interim substitute counsel could be engaged to examine or cross-

examine defense counsel at deposition and trial.

                                     Conclusion

              For all the foregoing reasons, defendants respectfully request denial

of plaintiffs disqualification motion in its entirety.

                                            PAUL BATISTA, P.C.
Dated: New York, New York
       September 6, 2019

                                          ~-     Paul Batista
                                                   Attorney for
                                                    Jus Broadcasting Corp.,
                                                    Jus Punjabi, LLC, Jus One,
                                                    Corp, Jus Broadcasting Corp PVT Ltd.
                                                    and Penny Sandhu
                                                 26 Broadway - Suite 1900
                                                 New York, New York 10004
                                                 (212) 980-0070 (Tel)
                                                 (212) 344-7677 (Fax)
                                                 (631) 377-0111 (C)
                                                 Batista007@aol.com
                                                 6
